RENDERED: JANUARY 15, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2019-CA-1427-MR

HIGHLAND HOSPITAL                                                             APPELLANTS
CORPORATION AND
CONSOLIDATED HEALTH
SYSTEMS, INC.


                    APPEAL FROM FLOYD CIRCUIT COURT
v.                 HONORABLE JOHNNY RAY HARRIS, JUDGE
                          ACTION NO. 16-CI-00030


EULA LAWSON                                                                       APPELLEE


                                    OPINION AND
                                  ORDER DISMISSING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

COMBS, JUDGE: The Appellants, Highlands1 Hospital Corporation and

Consolidated Health Systems, Inc., appeal from the denial of their motion for

summary judgment which was based upon their assertion of the defense of



1
 The body of the notice of appeal identifies this hospital as “Highland Hospital Corporation”
while the caption reads “Highlands Hospital Corporation.”
immunity under KRS2 Chapter 342, the Kentucky Workers’ Compensation Act

(KWCA). After our review, we conclude that the trial court’s order is a non-

appealable interlocutory order because it did not resolve the issue of immunity.

Therefore, we must dismiss this appeal.

                Appellee, Eula Lawson (Lawson), worked as a licensed practical

nurse (LPN), at Highlands Regional Medical Center, which, according to the

complaint, is operated by Highlands Hospital Corporation and Consolidated Health

Systems, the Appellants herein. In her brief, Lawson asserts that:

                Appellants . . . violated state law and acted so, as to
                effectively terminate Ms. Lawson. KRS 216B.165.[3] . . .
                Lawson worked for the hospital for over a decade before
                being forced to quit, after she repeatedly voiced patient
                care concerns that went unaddressed by management. As
                retaliation for making her patient care and safety concerns

2
    Kentucky Revised Statutes.

3
    Macglashan v. ABS Lincs KY, Inc., 448 S.W.3d 792, 793 (Ky. 2014), explains that:

                Chapter 216B broadly covers the regulation of health care
                facilities and services in Kentucky. KRS 216B.165(1) requires
                hospital employees to report circumstances in which “patient
                safety” or “quality of care” is “in jeopardy.” KRS 216B.165(3)
                provides a kind of whistle-blower protection for health facility
                workers. It prohibits a health care facility or service from
                retaliating against an employee who reports any deficiencies of the
                facility or service pursuant to KRS 216B.165(1). However, KRS
                Chapter 216B does not prescribe any specific civil remedies for the
                whistle-blowing employee who suffers retaliation for making such
                a report. For remedies, one must look to the generic provisions of
                KRS 446.070 which states: “A person injured by the violation of
                any statute may recover from the offender such damages as he
                sustained by reason of the violation, although a penalty or
                forfeiture is imposed for such violation.”

                                               -2-
              known, Lawson was retaliated against and given jobs that
              were too difficult for one LPN to perform alone, too many
              patients spaced physically too far apart in the hospital, and
              even asked to violate nursing practice standards. The
              retaliation was focused on forcing her to do physically
              challenging tasks because Highlands was aware that she
              had some physical issues that caused her pain.

(References to record omitted.)

              On July 30, 2019, Appellants filed their third motion for summary

judgment that is the subject of this appeal. In their supporting memorandum,

Appellants argued that:

              As all of [Lawson’s] damages actually stem from work-
              related injuries, the Kentucky Workers’ Compensation
              Act provides Lawson an exclusive remedy for her
              damages, and Highlands is immune from liability as a
              matter of law.

              Appellants explained that although they previously had sought

summary judgment,4 that motion was filed before Lawson’s deposition “in which

she testified that she was physically injured as a result of what she described as a

retaliatory workload. Based on that testimony Highlands now moves the Court for

a summary judgment pursuant to the exclusive remedy found in KRS


4
  Appellants initially filed a motion for partial summary judgment and argued that Lawson’s
constructive discharge claim should be stricken because she voluntarily resigned by letter dated
January 26, 2015, in which she stated that she was resigning because of left-foot pain. By order
entered on September 11, 2017, the trial court denied that motion. Appellants filed a renewed
motion for partial summary judgment on Lawson’s claim that she was terminated or
constructively discharged, arguing that Social Security records established that she voluntarily
resigned because she could no longer work due to chronic pain. By order entered April 11, 2018,
the trial court denied the renewed motion for partial summary judgment.

                                              -3-
342.690(1).[5]” Appellants argued that “because Lawson suffered physical injuries

from the increased workload, she is prohibited from recovering under KRS

216B.165 for alleged retaliation.” Appellants also argued that Lawson could not

prevail on a claim for punitive damages under KRS 216B.165.

               In her Response, Lawson asserted as follows:

               While Defendant might prefer defending against a
               workers’ compensation claim, that is not what this action
               is, and no amount of arguing by the Defendant can
               change a whistleblower and retaliation claim under KRS
               216B.165(3) into some other type of case.

               Lawson asserted that Appellants “retaliated against a whistleblower

and must be found liable for that wrongful action, regardless of whether that

whistleblower was partially disabled when the retaliation incepted or not.”

Lawson explained that she:

               testified in her deposition that she had worked for years
               with foot pain and continued to work after she left
               Highlands. She did not file a worker’s compensation
               claim and did not assert in her complaint that she was
               suing the Defendant for a work related injury.

               Lawson contended that “[g]enuine issues of material fact exist with

regard to [her] injuries, the mechanism of injury, the impact and effect of the



5
 KRS 342.690(1) provides in relevant part: “If an employer secures payment of compensation as
required by this chapter, the liability of such employer under this chapter shall be exclusive and
in place of all other liability of such employer to the employee . . . entitled to recover damages
from such employer at law or in admiralty on account of such injury or death.”



                                               -4-
retaliatory actions by Defendant, the constructive discharge, and the attempt by

Defendant to force a nurse to risk patient care or lose her job.”

             The motion was heard on August 27, 2019. At the close of the

hearing, the trial court denied Appellants’ motion, explaining as follows:

             I read your brief and I was almost convinced, but I still
             don’t think the additional duties put forth -- what Mr.
             what -- the way the Complaint was pled, the additional
             duties that were retaliatory there’s a question of fact as to
             whether or not those additional duties caused an injury
             which would be in retaliation. In the light most favorable
             to the Plaintiff, I’m going to overrule it.

On September 16, 2019, the trial court entered its written order denying the motion

for summary judgment, providing as follows:

                   Defendants Highlands Hospital Corporation and
             Consolidated Health Systems, Inc. (collectively “the
             Defendants”) having moved this Court to grant it a
             summary judgment on all claims asserted against them in
             this matter based on immunity pursuant to KRS
             342.640(1), the Court having heard and considered the
             arguments of the Parties, and having been otherwise well
             and fully advised,
                   IT IS HEREBY ORDERED that Defendants’
             Motion for Summary Judgment is DENIED.

(Emphasis original.)

             Appellants have appealed from this order. They argue that Lawson’s

claims are barred by the exclusivity provision of the KWCA; that KRS 216B.165

and KRS 446.070 do not provide Lawson an escape from KWCA exclusivity; and

that there is no exception in the KWCA for the claims asserted in this action.

                                          -5-
Appellants’ arguments and their various subparts all pertain to immunity. 6 But, the

trial court did not make a ruling on the issue of immunity.

                In Chen v. Lowe, 521 S.W.3d 587 (Ky. App. 2017), Chen filed a

motion to dismiss on grounds of immunity under CR7 12.02. That motion on the

pleadings was converted into a motion for summary judgment because the circuit

court had considered matters outside the pleadings. The circuit court denied Chen’s

motion because it found that there were disputed issues of material fact regarding

Chen’s entitlement to qualified immunity. On appeal, this Court explained that:

                       It is a well-settled principle that an order denying a
                dispositive motion is interlocutory and therefore
                generally not appealable. Gooden v. Gresham, 6 Ky.Op.
                560 (Ky. 1873); Parton v. Robinson, 574 S.W.2d 679,
                684 (Ky. App. 1978); Druen v. Miller, 357 S.W.3d 547,
                549 (Ky. App. 2011). “The Court of Appeals has
                jurisdiction to review interlocutory orders of the Circuit
                Court in civil cases, but only as authorized by rules
                promulgated by the Supreme Court.” KRS 22A.020(2).
                One such instance in which we have jurisdiction to
                consider an interlocutory order is “an order denying a
                substantial claim of absolute immunity . . . even in the
                absence of a final judgment.” Breathitt Cty. Bd. of Educ.
                v. Prater, 292 S.W.3d 883, 887 (Ky. 2009). Therefore, if
                we were to determine that the circuit court actually
                denied [appellant’s] claim of immunity, we would have
                jurisdiction to hear his appeal. It is under this theory that
                [appellant] has brought this appeal.
6
 We note that Appellants are both named in the notice of appeal and that their brief is captioned,
“Brief of Appellants.” However, in the brief itself, Appellants also refer to the hospital simply as
“Highlands.” For example, at pages 13 and 22, Appellants assert that “Highlands is entitled to a
summary judgment of no liability in this action.”
7
    Kentucky Rules of Civil Procedure.

                                                -6-
                    In denying [the] motion to dismiss, however, the
             circuit court did not make a final ruling on the issue of
             qualified immunity. Rather, the court found that there
             were disputed issues of material fact regarding
             [appellant’s] entitlement to qualified immunity.
             Therefore, the issue of [appellant’s] immunity remains
             unresolved, and the order denying his motion to dismiss
             is not immediately appealable.
Id. at 590 (footnote and citations omitted).

             In the case before us, the trial court did not make a ruling on the issue

of immunity under the KWCA, an issue which remains unresolved. Accordingly,

the trial court’s order denying Appellants’ motion for summary judgment is not

immediately appealable, and we are without jurisdiction to review it. We are

compelled to dismiss.

             This appeal is DISMISSED, and we so ORDER.



             ALL CONCUR.


ENTERED: Jan. 15, 2021                  ___________________________
                                           COURT OF APPEALS JUDGE




                                         -7-
BRIEF FOR APPELLANTS:     BRIEF FOR APPELLEE:

Jacinta F. Porter         Earl M. McGuire
Lexington, Kentucky       Prestonsburg, Kentucky

C. Laurence Woods, III
Louisville, Kentucky




                         -8-